Citation Nr: 0533571	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-11 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for residuals of a 
vasectomy.

5.  Entitlement to an initial compensable evaluation for 
sinusitis.

6.  Entitlement to an initial compensable evaluation for 
tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1989 to October 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied service connection for a 
right shoulder disorder, a right ankle disorder, a back 
disorder, and residuals of a vasectomy.  The decision also 
granted service connection for sinusitis and for tension 
headaches and assigned separate noncompensable evaluations 
effective from October 7, 2001.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The Board observes that the veteran's appeal originally 
included the issues of entitlement to service connection for 
hearing loss, a heart disorder, and prostatitis.  However, 
the veteran indicated in his December 2004 hearing testimony 
that he wished to withdraw his appeal on those issues.  See 
38 C.F.R. § 20.204 (2005).    In addition, the Board notes 
that the veteran's appeal had also included entitlement to a 
higher initial evaluation for right median nerve neuritis.  
However, the veteran did not specify this issue in his August 
2002 VA Form 9.  As such, the veteran has not filed a 
substantive appeal for the issue of entitlement to a higher 
initial evaluation for right median neuritis.  See 38 C.F.R. 
§ 20.202.  Accordingly, the issues of entitlement to service 
connection for hearing loss, a heart disorder, and 
prostatitis and entitlement to a higher initial evaluation 
for right median neuritis no longer remain in appellate 
status and no further consideration is required.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a right 
shoulder disorder that is causally or etiologically related 
to his military service.

3.  The veteran has not been shown to currently have a right 
ankle disorder that is causally or etiologically related to 
his military service.

4.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.

5.  The veteran has not been shown to currently have 
residuals of a vasectomy that are causally or etiologically 
related to his military service.

6.  The veteran's sinusitis is productive of three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.

7.  The veteran's tension headaches are not productive of 
characteristic prostrating attacks averaging one in two 
months over the last several months.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005). 

2.  A right ankle disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005). 

3.  A back disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005). 

4.  Residuals of a vasectomy were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005). 

5.  The criteria for a 10 percent evaluation for sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic 
Code 6513 (2005).

6.  The criteria for an initial compensable evaluation for 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8199-8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with a 
letter in April 2005, which meets the notification 
requirements of the VCAA, prior to readjudicating his claims 
in a supplemental statement of the case (SSOC).  Therefore, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims for 
service connection and for higher initial evaluations were 
readjudicated in a SSOC.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and numerous pages of argument over the years in support of 
his claims.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., at 120-
21.  Therefore, with respect to the timing requirement for 
the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the April 2005 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
and for a higher initial evaluation.  Specifically, the 
letter stated that the evidence must show that the veteran 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  The letter 
also stated that, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  Additionally, the August 2002 Statement of 
the Case (SOC) and the April 2005 SSOC notified the veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims for service connection and for higher 
initial evaluations.  In fact, the August 2002 SOC provided 
the veteran with the schedular criteria used to evaluate his 
service-connected sinusitis and tension headaches, namely 
Diagnostic Codes 6513 and 8100, respectively.

In addition, the RO notified the veteran in the April 2005 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims. 

The RO also informed the appellant about the information and 
evidence he was expected to provide.  Specifically, the April 
2005 letter notified the appellant that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
In addition, the April 2005 letter informed the veteran that 
it was his responsibility to ensure that VA received all of 
the requested records that are not in the possession of a 
Federal department or agency.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC, and SSOC of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  In addition, the veteran was provided VA 
examinations in August 2001, May 2002, and August 2002.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Service Connection

The veteran contends that he is entitled to service 
connection for a right shoulder disorder, a right ankle 
disorder, a back disorder, and residuals of a vasectomy.  
More specifically, he claims that he currently has right 
shoulder disorder, a right ankle disorder, a back disorder, 
and residuals of a vasectomy that are related to his military 
service.

Applicable law provides that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

A. Right Shoulder Disorder

Service medical records indicate that the veteran was 
provided an enlistment examination in July 1988 as well as 
examinations in May 1993 and July 1995.  These examinations 
found his upper extremities to be normal, and he denied 
having a medical history of a painful or trick shoulder at 
the time of the July 1988 and May 1993 examinations as well 
as in April 1990.  
 
The veteran sought treatment in April 1998 for right shoulder 
atraumatic pain that began two weeks earlier.  He also 
reported having numbness and tingling in his hand.  A 
physical examination revealed normal range of motion and no 
tenderness.  The veteran was subsequently afforded an 
examination in September 1998 that found his upper 
extremities to be normal, and he denied having a medical 
history of a painful or trick shoulder.

The veteran sought treatment in June 2000 for right shoulder 
pain.  He had had the pain for three weeks, but denied having 
any problems like this before.  Almost any shoulder movement 
was bothersome, and he had difficulty sleeping and driving.  
A physical examination found the veteran to have a normal 
range of motion.  He did have discomfort with active and 
passive range of motion, but it was not really worse with 
resisted abduction, flexion, pronation, and supination of his 
arm.  The veteran was diagnosed with right shoulder pain.  He 
returned later that month at which time it was noted that his 
shoulder had been symptomatic for one month.  He denied 
having a previous history of injury.  The veteran related 
that he could hear some popping in his shoulder when he 
rotated it, and he also indicated that he was unable to sleep 
on his right side.  The pain was primarily located in the 
anterolateral aspect of the shoulder, but he also had some 
discomfort posteriorly in the posterior axillary line.  The 
pain did not radiate distally into the dorsal aspect of the 
forearm, but he did occasionally experience tingling in his 
right hand.  A physical examination found the veteran to have 
165 to 175 degrees of forward flexion, 165 degrees of 
abduction, and 70 degrees of external rotation.  He 
internally rotated to T6.  There was tenderness to palpation 
over the lesser tuberosity and bicipital groove.  The 
overhead Neer's impingement sign was positive, as was the 
Hawkin's test.  The rotator cuff muscle strength was normal, 
but he did experience some discomfort with resisted 
supraspinous testing as well as with resisted internal and 
external rotation of the shoulder.  There was no evidence of 
anterior or posterior instability.  The veteran was assessed 
as having probable impingement syndrome of the right 
shoulder, and he was referred to physical therapy to be 
started on a rotator cuff strengthening program.  

The veteran was afforded an examination in October 2000 
during which no clinical abnormalities of his upper 
extremities were noted, and he denied having a medical 
history of a painful or trick shoulder.  He was also afforded 
a September 2001 separation examination at which time he 
reported having a medical history of a painful or trick 
shoulder.  A clinical evaluation did not reveal any 
abnormalities of his upper extremities.  

The veteran was provided a VA examination in August 2001 
during which he complained of an injury to his right shoulder 
in 1998.  He indicated that he had had pain for two weeks and 
had a sick call visit in June 2000 for right shoulder pain at 
which time he was sent to physical therapy.  At the time of 
the examination, the veteran stated that his shoulder was 
"not too bad."  A physical examination did not reveal any 
local tenderness over the shoulder.  He was easily able to 
flex and abduct from zero to 180 degrees with 90 degrees of 
both internal rotation and external rotation.  His shoulder 
motions were without pain and weakness.  One minor ligament 
snap was noted with full motion of the right shoulder, and 
this was considered to be within normal limits.  There was no 
evidence of any lack of endurance or coordination noted on 
the examination.  The veteran was diagnosed with status 
following injury to the right shoulder with no objective 
findings on examination and no disability noted.  

In his December 2004 hearing before a decision review officer 
at the RO, the veteran indicated that he did not have a 
specific injury, but rather he began experiencing a 
progression of right shoulder pain in service.  He noted that 
he had received some treatment in service, including physical 
therapy and stated that he had sought treatment within a year 
of his separation from service.  The veteran also described 
his current symptomatology.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
shoulder disorder.  The Board does acknowledge that the 
veteran sought treatment for his right shoulder in service.  
However, the veteran was last seen with complaints pertaining 
to his right shoulder in June 2000, and his October 2000 and 
September 2001 examinations found his upper extremities to be 
normal.  In addition, the August 2001 VA examiner indicated 
that there were no objective findings on examination of the 
veteran's right shoulder, and there was no disability noted.  
Thus, any symptomatology the veteran may have experienced in 
service appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  
Therefore, the Board finds that a right shoulder disorder did 
not manifest during service or within close proximity 
thereto.

In addition to the lack of evidence establishing that a right 
shoulder disorder manifested during service or within close 
proximity thereto, no physician has linked a current right 
shoulder disorder to any injury or symptomatology that 
occurred during active service.  The record shows that there 
were no complaints, treatment, or diagnosis of a right 
shoulder disorder following the veteran's separation from 
service.  Nor is there is any competent evidence of record, 
medical or otherwise, which links any current right shoulder 
disorder to an injury or symptomatology in service.  
Significantly, the August 2001 VA examiner indicated that 
there were no objective findings and that there was no 
disability noted.  Further, to the extent the veteran has 
pain in his right shoulder, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Thus, the medical evidence does not establish that the 
veteran has a current diagnosis of a right shoulder disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of a right shoulder disorder in this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right shoulder disorder.

B.  Right Ankle Disorder

Service medical records indicate that the veteran was 
provided an enlistment examination in July 1988 during which 
his feet and lower extremities were found to be normal.  He 
denied having a medical history of broken bones, arthritis, 
bone, joint, or other deformity, and foot trouble at the time 
of the July 1988 examination as well as in April 1990.  The 
veteran later sought treatment in February 1991 with 
complaints of pain in his right ankle.  He indicated that he 
had been playing basketball when someone landed on his ankle, 
and he heard crackling sounds.  A physical examination 
revealed a small amount of swelling, but there was no 
bleeding and his range of motion was within normal limits.  
His ankle was tender to touch, but x-rays were negative for 
any dislocation or fracture.  He was diagnosed with a right 
ankle sprain.  The veteran was seen for a follow-up 
appointment in March 1991.  Following a physical examination, 
he was assessed as having a resolving first degree ankle 
sprain.  

The veteran was later provided examinations in May 1993, July 
1995, September 1998, and October 2000.  None of these 
examinations noted any clinical abnormalities of the feet or 
lower extremities, and the veteran again denied having a 
medical history of broken bones, arthritis, bone, joint, or 
other deformity, and foot trouble at the time of the May 1993 
and September 1998 examination.  The veteran was also 
provided a separation examination in September 2001 at which 
time he reported having a medical history of right ankle 
problems that had worsened since his last examination.  A 
clinical examination found his feet and lower extremities to 
be normal.

The veteran was afforded a VA examination in August 2001 
during which he complained of an injury to his right ankle.  
It was noted that he had gone to sick call after playing 
basketball in 1991 and again in 1997.  The veteran also 
reported stepping off a curb and twisting his ankle one month 
prior to his examination.  He indicated that he occasionally 
experienced mild pain on the lateral right ankle while 
running.  A physical examination did not reveal any local 
tenderness or swelling over the ankles.  He was able to 
easily dorsiflex to 30 degrees and plantar flex to 45 degrees 
without pain or weakness.  The ligaments were intact when 
stressed, and the drawer sign was negative.  The 
circumference of the calf was 14 inches, and there was no 
evidence of any lack of endurance or coordination.  An x-ray 
of the right ankle was obtained, which was normal.  The 
veteran was assessed as status following repeated sprains of 
the right ankle with no objective findings on examination and 
no disability noted.  

In his January 2002 Notice of Disagreement, the veteran 
stated that he had pain in his ankle ever since his injury in 
service.   He noted that he had sharp pain whenever got up 
from a sitting position if he did not step right or when he 
pivoted on his right foot.

In his December 2004 hearing testimony before a decision 
review officer at the RO, the veteran indicated that he began 
experiencing problems with his right ankle in service.  He 
reported stepping in a hole during service and noted that he 
used crutches for one or two months.  He also described his 
current symptomatology.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludesthat the 
veteran is not entitled to service connection for a right 
ankle disorder.  The Board does acknowledge that the veteran 
sought treatment for his right ankle in service.  However, in 
March 1991, the veteran was assessed as having a resolving 
first degree ankle sprain, and the remainder of his service 
medical records are negative for any treatment or diagnosis 
of a right ankle disorder.  In fact, despite the veteran 
stating in September 2001 that he had a medical history of 
right ankle problems that had worsened since his last 
examination, the Board notes that a clinical examination at 
that time found his feet and lower extremities to be normal.  
In addition, the August 2001 VA examiner indicated that there 
were no objective findings on examination of the veteran's 
right ankle, and no disability was noted.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  
Therefore, the Board finds that a right ankle disorder did 
not manifest during service or within close proximity 
thereto.

In addition to the lack of evidence establishing that a right 
ankle disorder manifested during service or within close 
proximity thereto, no physician has linked a current right 
ankle disorder to any injury or symptomatology that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of a right ankle disorder 
following the veteran's separation from service.  Nor is 
there is any competent evidence of record, medical or 
otherwise, which links any current right ankle disorder to an 
injury or symptomatology in service. Significantly, the 
August 2001 VA examiner indicated that there were no 
objective findings and that there was no disability noted.  
Further, to the extent the veteran has pain in his right 
ankle, the Board notes that pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Thus, the medical evidence 
does not establish that the veteran has a current diagnosis 
of a right ankle disorder.  

As noted above, evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  See 
Degmetich, 104 F. 3d at 1332 (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of a right ankle disorder in this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right ankle 
disorder.

C.  Back Disorder

Service medical records indicate that the veteran was 
provided an enlistment examination in July 1988 during which 
no clinical abnormalities of the spine were noted, and he 
denied having a medical history of recurrent back pain, which 
he also denied in April 1990.  He was subsequently provided 
examinations in May 1993 and July 1995 at which time his 
spine was found to be normal, and he denied having a medical 
history of recurrent back pain at the time of the May 1993 
examination.  The veteran later sought treatment in June 1996 
with complaints of lower back pain.  He had not sustained any 
known injury.  

The veteran was afforded examinations in September 1998 and 
October 2000 at which time no clinical abnormalities of his 
spine were revealed, and he denied having a medical history 
of recurrent back pain.  The veteran later sought treatment 
in June 2001 at which time he complained of chronic back 
problems during the previous 10 years.  The pain seemed to be 
intermittent, and he denied having any pain in his legs, 
numbness or tingling in his legs, and muscle weakness in his 
legs.  A physical examination found the veteran's back to be 
straight with no evidence of any curvature.  There was no 
tenderness along the spinal column.  He did have decreased 
flexion, but it was mainly due to poor flexibility and not to 
discomfort.  There was some very slight discomfort with 
extension and very minimal discomfort with bending and 
twisting to the left and right.  Tiptoe walking and heel 
walking were both normal.  Straight leg raising was negative, 
and he had normal strength and sensation in the lower 
extremities.  Reflexes were present bilaterally.  X-rays of 
the lumbar spine were normal, and the veteran was diagnosed 
with mild chronic back pain.  In August 2001, he was referred 
for physical therapy, and his diagnoses were listed as back 
pain and bilateral knee pain.  He was thereafter provided a 
separation examination in September 2001 at which time he 
reported having a medical history of recurrent low back pain 
that had worsened since his last examination.  A clinical 
examination found his spine to be normal.  

The veteran was provided a VA examination in August 2001 at 
which time he reported injuring his back in 1991.  It was 
noted that he had one sick call visit in 2001 with complaints 
of chronic low back pain for 10 years, and he was sent to 
physical therapy.  The veteran indicated that he had a low 
backache when he drove and that his low back bothered him a 
little in morning.  The pain did not radiate.  A physical 
examination found the veteran to stand with normal lumbar 
lordosis.  There was no palpable spasm in the lumbar 
paravertebral muscles when erect or prone.  There was local 
tenderness in the L5 area that was not specifically located 
over the ligaments.  The lumbar spine easily extended to 30 
degrees, laterally bended to 30 degrees in each direction, 
and flexed 90 degrees without pain or weakness to varying 
resistance.  Straight leg raising was negative bilaterally, 
and the reflexes in the lower extremities were positive and 
equal with no motor weakness.  X-rays of the lumbar spine 
were normal, and there was no evidence of lack of endurance 
or coordination.  The veteran was diagnosed with status 
following back injury ten years earlier with no objective 
findings on examination and no disability noted.

In his January 2002 Notice of Disagreement, the veteran 
stated that he had pain in his back when he drove and when he 
got out of bed in the morning.  As such, he had to sleep on 
his left side.  

In his December 2004 hearing testimony before a decision 
review officer at the RO, the veteran indicated that he did 
not have a specific back injury, but believed that he had 
sought treatment for his back while in service.  He listed 
his current back problems as pain and endurance, but he did 
not know if he had a current diagnosis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludesthat the 
veteran is not entitled to service connection for a back 
disorder.  The Board does observe that the veteran sought 
treatment for his back during his period of service.  
However, the August 2001 VA examiner indicated that there 
were no objective findings on examination of the veteran's 
back, and there was no disability noted.  Further, despite 
his medical history of recurrent back pain, the veteran's 
September 2001 separation examination found his spine to be 
normal.  Thus, any symptomatology the veteran may have 
experienced in service appears to have been acute and 
transitory and to have resolved without residuals prior to 
his separation.  Therefore, the Board finds that a back 
disorder did not manifest during service or within close 
proximity thereto.

In addition to the lack of evidence establishing that a back 
disorder manifested during service or within close proximity 
thereto, no physician has linked a current back disorder to 
any injury or symptomatology that occurred during active 
service.  The record shows that there were no complaints, 
treatment, or diagnosis of a back disorder following the 
veteran's separation from service.  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current back disorder to an injury or 
symptomatology in service.  Significantly, the August 2001 VA 
examiner indicated that there were no objective findings and 
that there was no disability noted, and the veteran testified 
at his December 2004 hearing that he did not know if he had a 
current diagnosis.  Further, to the extent the veteran has 
back pain, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, the 
medical evidence does not establish that the veteran has a 
current diagnosis of a back disorder.  

As noted above, evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  See 
Degmetich, 104 F. 3d at 1332 (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of a back disorder in this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder.

D.  Residuals of a Vasectomy

Service medical records indicate that the veteran was 
provided examinations in July 1988, May 1993, and July 1995 
at which time his genitourinary system was found to be 
normal.  The veteran later sought treatment in June 1996 on 
several occasions with complaints of constant pain in is left 
testicle.  Following an examination, he was assessed as 
having epididymitis.  After a few days, he indicated that the 
pain had improved, but that his testicle was still tender to 
touch.  He was diagnosed with resolving epididymitis.  The 
veteran was subsequently provided an examination in September 
1998, which revealed that his prostate, testicular, and 
genitourinary system were normal.  

The veteran was later seen in November 1998 at which time he 
requested a vasectomy.  The procedure was subsequently 
performed in January 1999 following which there was no 
infection and only minimal swelling and ecchymosis.  It was 
noted that he was doing well status post vasectomy.  The 
veteran sought treatment in June 1999 with complaints of 
constant testicle pain.  Following a physical examination, he 
was assessed as most likely having scar tissue pain.  The 
veteran was provided a separation examination in September 
2001 at which time there were no clinical abnormalities of 
his prostate, testicular, or genitourinary system.  

Private medical records dated from October 1999 to April 2002 
document the veteran as having been seen in September 2001 
for a follow-up appointment for his prostates.  He complained 
of right testicular pain, but he denied having any urinary 
complaints.  He was not taking any antibiotics at that time.

The veteran was provided a VA examination in August 2001 at 
which time it was noted that he had been diagnosed with 
epididymitis in 1996.  He stated that his epididymis felt 
like it was swollen, but he could not state for sure whether 
it was actually swollen.  A review of his records did not 
indicate that there was any true swelling of the epididymis.  
The veteran reported having continued discomfort in his right 
testicle since that time, especially if he was riding in a 
car or after exercise.  The veteran also related that he had 
a vasectomy in 1999 and indicated that his right testicle 
still bothered him occasionally since the procedure.  A 
rectal examination revealed a tender soft prostate and both 
testicles and epididymides were a normal size and shape.  
There were no hernias present.  The veteran was assessed as 
having prostatitis and possible epididymitis from history.

In his January 2002 Notice of Disagreement, the veteran 
stated that he had constant pain in his right testicle.  He 
noted that he experienced pain and discomfort whenever he sat 
down as well as when he walked from time to time.  He also 
indicated that he had problems with hesitancy and weak 
stream.

The veteran was afforded a VA examination in May 2002 during 
which it was noted that he had had a vasectomy in 1999.  He 
related that he had had a lot of pain and that both testes 
were swollen immediately following the surgery, and he 
complained of having right testicular pain since that 
procedure.  He stated that he must sit carefully and that the 
pain became worse when he sat in a car for a long period of 
time.  A physical examination found his right testicle to be 
a slightly larger than the left, and it was tender to mild 
palpation.  There was no inguinal tap with cough, and he had 
a symmetrical prostate of approximately 20 grams.  There was 
no boggy feeling, pain with the examination, or focal areas 
of hardness.  The examiner commented that the veteran's 
previous diagnosis of prostatitis had resolved and that his 
chronic right testicular pain was much more likely secondary 
to his vasectomy.

The veteran was provided a VA examination in August 2002, but 
the findings were the same as the May 2002 VA examination. 

In his December 2004 hearing testimony before a decision 
review officer at the RO, the veteran indicated that he had 
pain from the scarring that resulted from the vasectomy.  He 
denied having any problems with erectile dysfunction.

The veteran's representative submitted a statement in May 
2005 in which he contended that the veteran had scarring from 
a vasectomy that caused pain and erectile dysfunction.

In an October 2005 brief, the veteran's representative stated 
the veteran was not arguing that he had the inability to 
procreate, but rather that he had residual pain as a result 
of surgical intervention of the right testicle.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludesthat the 
veteran is not entitled to service connection for residuals 
of a vasectomy.  The Board does acknowledge that the veteran 
was diagnosed with epidymitis in service; however, a few days 
later it was noted that the condition was resolving.  The 
Board also observes that the veteran had a vasectomy in 
service and that he was assessed as having scar tissue pain 
six months after the surgery.  However, the remainder of his 
service medical records are negative for any complaints, 
treatment, or diagnosis of residuals of a vasectomy, and the 
August 2001 VA examiner only diagnosed him as having 
prostatitis and possible epididymitis from history.  In 
addition, despite his complaints of testicular pain, the 
veteran's September 2001 separation examination found no 
clinical abnormalities of his prostate, testicular, or 
genitourinary system.  Thus, any symptomatology the veteran 
may have experienced in service appears to have been acute 
and transitory and to have resolved without residuals prior 
to his separation.  Therefore, the Board finds that residuals 
of a vasectomy did not manifest during service or within 
close proximity thereto.

In addition to the lack of evidence establishing that 
residuals of a vasectomy manifested during service or within 
close proximity thereto, no physician has linked a current 
disorder to any event, injury, disease, or symptomatology 
that occurred during active service.  There is no competent 
evidence of record, medical or otherwise, which links any 
current disorder to an event, injury, disease, or 
symptomatology in service.  The Board does acknowledge the 
veteran's contention that he has pain from scar tissue as 
well as the May 2002 VA examiner's comment that the veteran's 
chronic right testicular pain was likely secondary to his 
vasectomy.  However, the medical evidence does not show the 
veteran to have any visible scarring, and as discussed above, 
pain alone, without a diagnosed related medical condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Thus, the medical evidence does not establish that 
the veteran currently has residuals of a vasectomy. 

As previously discussed, evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  See Degmetich, 104 F. 3d at 1332 (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Because the medical evidence does not establish that the 
veteran has a current diagnosis of residuals of a vasectomy, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a vasectomy.

E. Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right shoulder disorder, a right ankle 
disorder, a back disorder, and residuals of a vasectomy is 
not warranted.  Although the Board does not doubt the 
veteran's sincere belief that he currently has right shoulder 
disorder, a right ankle disorder, a back disorder, and 
residuals of a vasectomy that are related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


II.  Higher Initial Evaluation

The veteran contends that he is entitled to a higher initial 
evaluation for his sinusitis and tension headaches.  More 
specifically, he claims that the current evaluations assigned 
for his disorders do not accurately reflect the severity of 
the symptomatology associated with those disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.



A.  Sinusitis

The veteran is currently assigned a noncompensable evaluation 
for his sinusitis pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6513.  Under that diagnostic code, a noncompensable 
evaluation is assigned when sinusitis is detected by x-ray 
only.  A 10 percent disability evaluation is warranted when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (four to six weeks) antibiotic 
treatment, or, three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
evaluation is contemplated when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (four to six weeks) antibiotic treatment, or, more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

In this case, a rating decision dated in December 2001 
granted service connection for sinusitis and assigned a 
noncompensable evaluation effective from October 7, 2001.  
That determination was based on review of the veteran's 
service medical records and private medical records as well 
as on the findings of a VA examination performed in August 
2001.  The veteran appealed that decision seeking a higher 
initial evaluation.  During the pendency of the appeal, the 
noncompensable evaluation has remained in effect until the 
present time.

The veteran was afforded a VA examination in August 2001 at 
which time he reported having coughing with clear phlegm that 
started one week earlier.  He took NyQuil for the coughing.  
The veteran also indicated that he had sinus problems once a 
year and that his last infection was the previous winter.   A 
physical examination revealed mild tenderness on the left 
maxillary sinus on palpation, and there was clear nasal 
discharge.  The veteran was diagnosed with acute bronchitis 
and with sinusitis.  

In his January 2002 Notice of Disagreement, the veteran 
claimed that he had three to four episodes a year of non-
incapacitating sinusitis.  He indicated that he took over-
the-counter medications, but that he had been given 
medication during his period of service.  

The veteran was provided a VA examination in May 2002 during 
which he recalled having sinus pressure, headache, postnasal 
drainage, and head pressure approximately once a month to 
every other month that lasted for one week.  He treated his 
sinusitis with over-the-counter decongestants and a high dose 
of aspirin.  He was able to continue working with such 
treatment.  He noted that he had these episodes throughout 
the year, but stated his condition was worse in the fall and 
winter.  He worked in a smoky environment, which also made it 
worse.  Between his exacerbating periods, the veteran had a 
chronic runny nose that required him to blow his nose often, 
and he often had some bleeding when he blew his nose.  The 
veteran indicated that his sinuses were not giving him active 
difficulty at the time of the examination.  A physical 
examination revealed some mild maxillary pain with pressure.  
His nares were patent without any drainage, and the mucosa 
was boggy.  The examiner diagnosed the veteran with recurrent 
episodes of clinical sinusitis and recommended that he 
discuss chronic nasal steroids with his physician.

The veteran was afforded a VA examination in August 2002, 
which yielded the same findings of the May 2002 VA 
examination.

In his August 2002 VA Form 9, the veteran indicated that he 
had problems with his sinusitis approximately six times per 
year.

In his December 2004 testimony before a decision review 
officer at the RO, the veteran indicated that he had been 
self-medicating for a long time with over-the-counter 
medication.  He stated that he did not like going to the 
doctor, so he would rather treat himself than go to the 
doctor for antibiotics considering it usually clears up in 
one or two weeks.  He also related that he had a lot of pain 
in the sinus area as well as discharge and crusting.  He had 
to constantly blow his nose.  Otherwise, he could hardly 
breathe.  The veteran stated that his sinusitis was worse in 
the winter and that all he can do is lay in bed during the 
episode.  He claimed that he had six incapacitating episodes 
per year and never went more than two months without having 
one.  

The veteran's representative submitted a statement in May 
2005 in which he contended that the veteran had prolonged and 
incapacitating periods of sinusitis that were characterized 
by discharge, crusting, and sinus pain.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludesthat the 
veteran is entitled to a higher initial evaluation for his 
sinusitis.  The veteran indicated in his January 2002 Notice 
of Disagreement that he had three to four non-incapacitating 
episodes per year, and he noted in his August 2002 VA Form 9 
that he had six episodes of sinusitis per year.  In addition, 
the veteran told the May 2002 VA examiner that he had sinus 
pressure, headache, postnasal drainage, and head pressure 
approximately once a month to every other month that lasted 
for one week.  Between his exacerbating periods, the veteran 
had a chronic runny nose that required him to blow his nose 
often, and he often had some bleeding when he blew his nose.  
As such, the evidence of record shows that the veteran has 
three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Accordingly, the Board finds that the present 
severity of the disability at issue is more appropriately 
reflected by a 10 percent evaluation.  The benefit of the 
doubt is resolved in the veteran's favor.  See 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.97, Diagnostic Codes 6513.

The Board has also considered whether an evaluation in excess 
of 10 percent for the veteran's sinusitis is warranted under 
38 C.F.R. § 4.97, Diagnostic Code 6513. However, there is no 
evidence of record showing that the veteran requires 
prolonged antibiotic treatment or that he has more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  In 
fact, the veteran testified at his December 2004 hearing that 
he self-medicated with over-the-counter medication rather 
than going to a physician for antibiotics, and he stated that 
he had six incapacitating episodes per year.  Overall, the 
disability picture is more accurately reflected under the 
criteria for a 10 percent rating.  Therefore, the Board 
concludesthat an evaluation in excess of 10 percent for 
sinusitis is not warranted.


B.  Tension Headaches

The veteran is currently assigned a noncompensable evaluation 
for his tension headaches pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8100 as analogous to migraines.  Rating 
by analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available. See 38 C.F.R. §§ 4.20, 
4.27 (2005).  Under Diagnostic Code 8100, a noncompensable 
evaluation is contemplated for less frequent attacks.  A 10 
percent disability evaluation is warranted when there are 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  

In this case, a rating decision dated in December 2001 
granted service connection for tension headaches and assigned 
a noncompensable evaluation effective from October 7, 2001.  
That determination was based on review of the veteran's 
service medical records and private medical records as well 
as on the findings of a VA examination performed in August 
2001.  The veteran appealed that decision seeking a higher 
initial evaluation.  During the pendency of the appeal, the 
noncompensable evaluation has remained in effect until the 
present time.

The veteran was provided a VA examination in August 2001 at 
which time he reported having a throbbing, pressure-like 
frontal headache and periorbital headache with pressure 
feeling on his maxillary sinuses.  His headaches usually 
occurred around noon and happened one to two times per week.  
He rated his headaches as a nine out of a scale of one to 
ten, and it was noted that they were not accompanied by 
nausea or vomiting.  He related that his last headache 
occurred one week earlier.  The veteran had been prescribed 
Motrin, but he indicated that he usually took aspirin after 
which the headache would go away in an hour or hour and a 
half.  Following a physical examination, the veteran was 
diagnosed with tension headaches.

In his January 2002 Notice of Disagreement, the veteran 
indicated that he had at least two headaches per week.

The veteran was provided a VA examination in May 2002 during 
which he reported having recurrent headaches that occurred 
two to three times per week and lasted for two to three 
hours.  He took aspirin when he noticed them coming, and they 
tended to resolve after two to three hours.  If he did not 
take aspirin, the headaches sometimes lasted longer.  During 
his severe headaches, the veteran sat with his eyes closed 
and his head in his hands.  Loud sounds made the headaches 
worse, and he had some photophobia, but it was not bad.  The 
veteran denied ever having nausea or vomiting.  The headaches 
were mostly pounding in nature, and they occurred in the 
temple area and radiated over the top of his head.  It was 
noted that a head CT was performed in October 1999, which was 
found to be normal.  The examiner commented that the veteran 
had intermittent headaches that were fairly well treated with 
a high dose of aspirin.

An August 2002 VA examination reported the same results as 
the May 2002 VA examination.

In his August 2002 VA Form 9, the veteran stated that he had 
headaches two to three times per week that lasted two to 
three hours.  He indicated that noise made his headaches 
worse and that he tried to find a quiet place.  He did take 
medication for the headaches, but they kept coming back.

In his December 2004 hearing testimony before a decision 
review officer at the RO, the veteran indicated that he 
refused to miss work, but that he did have a few headaches 
during which he had to sit down for a while.  He claimed that 
they had been getting worse and that he had to take three 
doses of 500 milligrams of aspirin.  The veteran stated that 
he sometimes saw little flickering spots in front of his eyes 
and that light and noise hurt.  He related that he did not 
have vomiting or loss of balance, nor did he have much 
nausea.  He stated that he usually had a headache once a day 
or one every other day.

The veteran's representative submitted a statement in May 
2005 in which he contended that the veteran's tension 
headaches are normally severe in nature with visual 
disturbances, nausea, and incapacitating episodes lasting for 
several hours.  He also indicated that the headaches were 
treated with over-the-counter medication and bedrest.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludesthat the 
veteran is not entitled to an initial compensable evaluation 
for his tension headaches.  The Board does observe the 
veteran's December 2004 testimony that he usually had a 
headache every day or once every other day.  However, the 
medical evidence of record does not show these headaches to 
be prostrating.  The veteran indicated at the August 2001 and 
May 2002 VA examinations that he did not have nausea or 
vomiting with his headaches, and he also told the May 2002 VA 
examiner that he simply sat with his eyes closed and his head 
in his hands during his severe headaches.  Further, despite 
the contention of the veteran's representative in May 2005 
that the veteran had incapacitating episodes and required 
bedrest, the Board notes that the veteran testified in 
December 2004 that he sometimes had to sit down during his 
headaches, but that he did not miss work due to them.  He 
also testified that he did not have vomiting, loss of 
balance, or much nausea.  As such, the evidence of record 
does not show the veteran to have prostrating attacks.  Thus, 
the veteran has not been shown to have met the criteria for 
an initial compensable evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a higher initial evaluation for tension 
headaches.

C.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
sinusitis and tension headaches have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
sinusitis and tension headaches under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a back disorder is denied.

Service connection for residuals of a vasectomy is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for sinusitis is granted.

An initial compensable evaluation for tension headaches is 
denied.




	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


